 Case 3:19-cr-03287-JLS Document 57 Filed 08/31/20 PageID.121 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                                     CASE NO. 19CR3287-JLS
12                                           Plaintiff,             JUDGMENT AND ORDER OF
              vs.                                                   DISMISSAL OF INFORMATION
13
      JIMMY JARACUARO (1)
14
15                                        Defendant.

16
            Upon motion of the UNITED STATES OF AMERICA and good cause appearing, the
17
     Information in the above entitled case is dismissed with prejudice, the bond is exonerated and, if held
18
     by U.S. Pretrial Services, Defendant’s passport is to be released to Defendant.
19
            IT IS SO ORDERED.
20
21
            Dated: 8/31/2020                  .
22
23
                                                                ____________________________________
24                                                              HONORABLE BARBARA L. MAJOR
                                                                United States Magistrate Judge
25
26
27
28


                                                          -1-
